Citation Nr: 1612658	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a liver disability, to include hepatitis C, liver cirrhosis, and liver cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

When this case was before the Board in November 2012, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.

This case was remanded by the Board in November 2012 with instructions for the RO to obtain any remaining medical records since April 2007 related to the Veteran's hepatitis C diagnosis, as well as any available records related to past hospitalizations or surgeries the Veteran had undergone.  Such development was to include a request that the Veteran complete a VA Form 21-4142 for Dr. T.Z., Dr. D.B., and Dr. G.G.  The remand also instructed the originating agency to request that the Veteran inform VA whether he had applied for Social Security Administration (SSA) disability benefits, and if so, the RO was instructed to contact SSA and obtain a copy of all records and any decision which awarded or denied the Veteran SSA benefits.

The RO subsequently sent the Veteran a letter dated May 14, 2014, requesting him to indicate whether he had applied for disability benefits from the SSA and to complete and return an enclosed VA Form 21-4142 for all relevant medical records as instructed by the Board's remand.  However, the letter was returned as undeliverable in June 2014.  The record reflects that since the May 2014 letter was sent, VA has been informed of a new address for the Veteran and that correspondence sent to that address has not been returned.  The record does not reflect that the RO has resent the prior request for information and authorization to the Veteran's new address.  This needs to be done before the Board decides the appeal.

In addition, the Board notes that its November 2012 remand instructed the RO to obtain a medical opinion addressing the etiology of the Veteran's liver disabilities.  The opinion author was instructed to consider 1) all prior surgeries and hospitalizations, including for an appendectomy during childhood, and staph infections and debridements of the left thumb, 2) prior intranasal drug usage, 3) receipt of a tattoo, and 4) a laceration of the finger and extraction of a tooth noted in the Veteran's service treatment records (STRs).  A June 2014 opinion was subsequently obtained, in which the author stated that the Veteran's hepatitis C was more likely than not related to his intranasal drug use or to his having obtained a tattoo, and that his hepatitis C was less likely than not related to his childhood appendectomy, infection of his thumb, tooth extraction, or finger laceration, as these are not known to be risk factors for hepatitis C.  The Board notes that when VA undertakes to obtain a VA examination or opinion, it must ensure that such examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical examiner is not free to simply ignore a veteran's statements related to lay observable symptoms or events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In this regard, the Board notes that since initiating his claim, the Veteran has maintained that his treating physicians told him in 2008 that his particular "strain" of hepatitis C was particular to Vietnam and/or Southeast Asia.  He has also maintained that his physicians told him in 2008 that he must have had hepatitis C for 30 or more years due to the amount of damage to his liver that was present.  Because the June 2014 VA opinion author did not address the Veteran's statements or theory of the case, the Board finds that the June 2014 opinion is inadequate for adjudication purposes, and that a new VA opinion is warranted.

The Board also notes that in a September 2008 note, the Veteran's treating physician, Dr. T.D., stated that "it is very likely the patient acquired his hepatitis C while he was in Vietnam as he was on active duty there."  In its November 2012 remand, the Board found that this opinion was not supported by any rationale, did not discuss other possible etiologies of the Veteran's hepatitis C, and thus was not sufficient evidence upon which to grant service connection.  An April 2015 letter authored by Dr. T.D. was subsequently submitted, in which Dr. T.D. stated that it was more likely than not that the Veteran acquired hepatitis C during his time in Vietnam where he was exposed to direct contact with the blood of other soldiers during combat.  Dr. T.D. further stated that although the Veteran received a tattoo after service, it was under sterile conditions using disposable equipment, and posed no risk of infecting the Veteran with hepatitis C.  In addition, Dr. T.D. stated that although the Veteran did use intranasal cocaine briefly while in Vietnam, such a mode of acquisition of hepatitis C is considered controversial and is a very low risk mode of acquisition.  Dr. T.D. further stated that it was the Veteran's hepatitis C infection which lead to his development of cirrhosis and liver cancer.

Due to the conflicting nature of the medical evidence discussed above, the Board finds that a new VA opinion is warranted, which must address the statements made by Dr. T.D. as to the etiology of the Veteran's liver conditions. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, it should provide him and request him to complete and return a VA Form 21-4142 for any outstanding medical records relating to diagnoses and treatment of his liver conditions since April 2007.  Such authorizations must include records from Dr. T.Z., Dr. D.B., and Dr. G.G.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should request that the Veteran inform VA whether he has ever applied for SSA disability benefits.  If he has, the RO or the AMC should contact SSA and obtain a copy any decision which awarded or denied the Veteran SSA benefits and a copy of the records upon which the determination or determinations were based. 

3.  Then, the RO or the AMC should obtain a medical opinion from a physician with sufficient expertise, who has not previously performed an examination or proffered an opinion in this case, as to the etiology of the Veteran's liver conditions.  All pertinent evidence of record must be made available to and reviewed by the examiner.  An additional examination of the Veteran should be performed only if deemed necessary by the physician providing the requested opinions.

The examiner must first state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C originated during the Veteran's active service or is otherwise etiologically related to his active service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that he was told by his physicians in 2008 that his particular strain of hepatis C was specific to Vietnam and/or Southeast Asia.  In this regard, the examiner should address the diagnoses of the Veteran's hepatitis C as specifically genotype 3 or 3A throughout his 2008 medical records.

The examiner must also address the Veteran's competent statements to the effect that his 2008 treating physicians informed him that he must have had hepatitis C for 30 or more years due to the amount of damage to his liver present in 2008.

The examiner must also consider and discuss the statements by Dr. T.Z. in a September 2008 note that it is very likely the patient acquired his hepatitis C while he was in Vietnam as he was on active duty there, and in an April 2015 letter that the Veteran more likely than not acquired hepatitis C during his time in Vietnam where he was exposed to direct contact with the blood of other soldiers during combat.

The examiner must also consider and discuss the statements by Dr. T.Z. in her April 2015 letter to the effect that the Veteran's receipt of a tattoo under sterile conditions using disposable equipment posed no risk of infecting him with hepatitis C, and that his admitted brief intranasal cocaine use while in Vietnam is a very low risk mode of acquisition of hepatitis C.

The examiner must also consider and discuss the Veteran's receipt of an appendectomy during childhood, and the finger laceration and tooth extraction noted in his STRs.

The examiner must also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's liver cirrhosis and/or liver cancer were caused by, were permanently worsened by, or are otherwise etiologically related to the Veteran's hepatitis C.

In this regard, the examiner must discuss and consider the statement by Dr. T.Z. in her April 2015 letter that it is the Veteran's hepatitis C infection which led to the development of cirrhosis and liver cancer.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

